DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to amendment filed on 5/4/2021. Claims 1-37 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 13, 22, 26, 27, 31, 32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419).
Regarding claims 1 and 26, Rahman discloses a method network device comprising:
a plurality of packet processors (figure 2 line cards 210s);
an aggregated interface having a plurality of links coupling respective pairs of the plurality of packet processors at respective interfaces of a plurality of network nodes (see figures 1 and 2: link bundle/aggregated interface; paragraphs 37-40, 51, 52);

	setting a session standby node, locally connected to the session master node of a first network node of the plurality of network nodes (see figure 2; all line card 210s are locally connected to each other via bus 250; thus, standby node connected to master node) for the control plane connectivity detection session (paragraphs 37-40, 51, 52; set standby BFD session);
establishing an active forwarding plane connectivity detection session between a session master node of a first network node of the plurality of network nodes and a peer session master node of a second network node of the plurality of network nodes (figure 4; paragraphs 28, 31, 33, 37-40, 51, and 52: active BFD message to router A or B), wherein the active forwarding plane connectivity detection session detects connectivity failures of the aggregated interface (figure 5 step 550, figure 6 step 645; paragraphs 28, 31, 33, 37-40, 51-54);
	establishing a passive forwarding plane connectivity detection session between the session standby node (paragraphs 28, 31, 33, 37-40, 51-54: one or more standby sessions are established with peer LCs); and

Rahman does not discloses a passive forwarding plane connectivity detection session between the session standby node and a peer session master node.
In the same field of BFD, Jain discloses a passive forwarding plane connectivity detection session between the session standby node and a peer session master node (see figure 1 link 190 from PE-2 (standby node of Root PEs) to PE-4 (master node of leaf PEs; paragraphs 21, 26, 27, 28, 47, 57 “the leaf PE will select one of the PEs as its Upstream PE referred as ‘Primary Uplink PE’ (PE 130-1) while the other PE 130-2 would be referred as ‘Standby Upstream PE’” and BFD status is determined for switchover from primary to standby tunnel).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman a passive forwarding plane connectivity detection session between the session standby node and a peer session master node. 
The motivation would have been for redundancy protection of dual home transmission nodes (paragraph 21).

Regarding claims 2 and 27, all limitations in claim 1 are disclosed above. Rahman further teaches the connectivity detection messages comprise Bidirectional Forwarding Detection messages (paragraphs 37-40; abstract).
claim 6 and 31, all limitations in claim 1 are disclosed above. Rahman further teaches establishing the passive forwarding plane connectivity detection session between the session standby node and the peer session master node comprises synchronizing session parameters associated with the active forwarding plane connectivity detection session to the session standby node (figure 3 and paragraph 35: active and standby session has same parameters. The difference is one active and one standby).
Regarding claim 7 and 32, all limitations in claim 6 are disclosed above. Rahman further teaches the session parameters comprise Bidirectional Forwarding Detection parameters including My Discriminator, Your Discriminator, source IP address, and destination IP address (see figure 3; paragraph 35).
Regarding claim 8, all limitations in claim 1 are disclosed above. Rahman does not teach but Jain discloses determining, by the session standby node, whether the session master node is down; in response to determining that the session master node is down, setting, by the network device, the session standby node as a new session master node for the first network node; and establishing, by the network device, the passive forwarding plane connectivity detection session as a new active forwarding plane connectivity detection session (paragraphs 47-48).
Regarding claim 13 and 22, 37, all limitations in claim 1 are disclosed above. Rahman further teaches determining that the aggregated interface is down; and sending a status message to the peer session master node indicating the aggregated interface is down to trigger a traffic reroute to avoid the aggregated interface (figure 7 and paragraphs 51 and 55: bundle link failure cause route update/reroute).

Claims 3, 5, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Mirsky et al. (US Pub. No. 2019/0089627).
Regarding claims 3 and 28, all limitations in claim 1 are disclosed above. Rahman does not teach but Mirsky discloses the active forwarding plane connectivity detection session and the passive forwarding plane connectivity detection session are active and passive micro bidirectional forwarding detection sessions, respectively (paragraphs 4, 33;, figures 2A and 2b).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a micro BFD for a regular BFD with predictable result of node communication.
Regarding claim 5 and 30, all limitations in claim 1 are disclosed above. Rahman further teaches wherein the network nodes are separate physical network devices (see figure 1), wherein the links comprise Ethernet links (paragraph 12).
 Rahman does not teach but Mirsky discloses wherein the aggregated interface comprises a Link Aggregation Group (LAG) (paragraph 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman  wherein the aggregated interface comprises a Link Aggregation Group (LAG).
The motivation would have been for failure detection by using BFD (paragraph 4).

Claims 4, 15-17, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Yang (US Pub. No. 2020/0326971).
Regarding claims 4 and 29, all limitations in claim 1 are disclosed above. Rahman further teaches  the links comprise fabric interconnects within a switch fabric (see figure 1: link bundle/fabric C); and wherein the aggregated interface comprises an abstract fabric interface (see figure 1 link bundle C between nodes A and B).
Rahman does not teach but Yang discloses wherein the network nodes are virtual network nodes within a single physical network device chassis (see figure 1 virtual machines; paragraph 43: routers and switches within a physical device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman wherein the network nodes are virtual network nodes within a single physical network device chassis. 
The motivation would have been for effective exchange of data and information (paragraph 43).

Regarding claim 15, Rahman discloses a method comprising,
setting, by a network device having a plurality of network nodes and an abstract fabric interface that logically connects a plurality of packet processors of the network device respectively assigned to a first network node and a second network node of the plurality of network nodes, a first packet processor of the plurality of packet processors as a session master node for a control plane connectivity detection session for the abstract fabric interface (paragraphs 37-40, 51, 52, 55);


	establishing, by the network device, an active forwarding plane connectivity detection session between the session master node of the first virtual network node and a peer session master node of the second virtual network node, wherein the active forwarding plane connectivity detection session detects connectivity failures of the abstract fabric interface (paragraphs 37-40, 51, 52, 55);
	establishing, by the network device, a passive forwarding plane connectivity detection session between the session standby node and the peer node (paragraphs 37-40, 51, 52, 55); and
exchanging connectivity detection messages over the active forwarding plane connectivity detection session without exchanging connectivity detection messages over the passive forwarding plane connectivity detection session (paragraphs 37-40, 51, 52, 55).
Rahman does not discloses a passive forwarding plane connectivity detection session between the session standby node and a peer session master node.
In the same field of BFD, Jain discloses a passive forwarding plane connectivity detection session between the session standby node and a peer session master node 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman a passive forwarding plane connectivity detection session between the session standby node and a peer session master node. 
The motivation would have been for redundancy protection of dual home transmission nodes (paragraph 21).
Rahman does not teach but Yang discloses virtual nodes (see figure 1 virtual machine and paragraph 43).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman wherein the network nodes are virtual network nodes. 
The motivation would have been for effective exchange of data and information (paragraph 43).
Regarding claim 16, all limitations in claim 15 are disclosed above. Rahman further teaches establishing the passive forwarding plane connectivity detection session between the session standby node and the peer session master node comprises synchronizing session parameters associated with the active forwarding plane connectivity detection session to the session standby node (paragraphs 37-40 and 51, 
Regarding claim 17, all limitations in claim 15 are disclosed above. Rahman further teaches determining, by the session standby node, whether the session master node is down; in response to determining that the session master node is down, setting, by the network device, the session standby node as a new session master node for the first network node; and establishing, by the network device, the passive forwarding plane connectivity detection session as a new active forwarding plane connectivity detection session (paragraphs 37-40, 51, 52, 55; figure 7).
Regarding claims 24, all limitations in claim 15 are disclosed above. Rahman further teaches the abstract fabric interface includes a plurality of fabric interconnects (see figure 1 switch node C).

Claims 9, 18, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Mo et al. (US Pub. No. 2020/0162283).
Regarding claims 9 and 18, 33, all limitations in claim 8 are disclosed above. Rahman further teaches message response interval is used to determine link/node failure (figure 6 steps 610, 615 and 645). Rahman does not teach but Mo discloses determining whether the session master node is down comprises: sending, by the session standby node and to the session master node, a heartbeat message; and determining, by the session standby node, that a response to the heartbeat message was not received within a specified time interval (paragraph 11).

The motivation would have been for failure determination.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Jain et al. (US Pub. No. 2007/0177662), hereinafter Jain 2, in view of Hu et al. (US Pub. No. 2013/0084063).
Regarding claims 10, all limitations in claim 8 are disclosed above. Rahman does not teach but Jain 2 teaches wherein the plurality of line cards, each comprise a plurality of packet processors (paragraph 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman the plurality of line cards, each comprise a plurality of packet processors. The motivation would have been to transceive multiple signals (paragraph 2).
Rahman does not teach but Hu discloses wherein setting the session standby node as the new session master node comprises setting, as the new session master node, that packet processor of the plurality of packet processors which is installed in a 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman setting the session standby node as the new session master node comprises setting, as the new session master node, that packet processor of the plurality of packet processors which is installed in a next lowest slot of the first network node.
The motivation would have been for 1+1 protection.

Claims 14, 34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Jain et al. (US Pub. No. 2007/0177662), hereinafter Jain 2, in view of Brockmann (US Pat. No. 5,437,019).
Regarding claims 14, all limitations in claim 1 are disclosed above. Rahman does not teach but Jain 2 teaches wherein the plurality of line cards, each comprise a plurality of packet processors (paragraph 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman the plurality of line cards, each comprise a plurality of packet processors. The motivation would have been to transceive multiple signals (paragraph 2).
Rahman does not teach but Brockmann discloses wherein setting the session master node for the control plane connectivity detection session comprises setting, as the session master node, that packet processor of the plurality of packet processors which is installed in a lowest slot of the network device (col. 2 lines 40-50: card slot with .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Yang (US Pub. No. 2020/0326971) in view of Hu et al. (US Pub. No. 2013/0084063).
Regarding claim 19, all limitations in claim 17 are disclosed above. 
Rahman does not teach but Hu discloses wherein setting the session standby node as the new session master node comprises setting, as the new session master node, that packet processor of the plurality of packet processors which is installed in a next lowest slot of the first network node (see figure 1 line card 110 is next lowest slot of line card 108 and provide backup for 108; paragraph 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman setting the session standby node as the new session master node comprises setting, as the new session master node, that packet processor of the plurality of packet processors which is installed in a next lowest slot of the first network node.
The motivation would have been for 1+1 protection.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Yang (US Pub. No. 2020/0326971) in view of Brockmann (US Pat. No. 5,437,019).
Regarding claims 23, all limitations in claim 15 are disclosed above. Rahman does not teach but Brockmann discloses wherein setting the session master node for the control plane connectivity detection session comprises setting, as the session master node, that packet processor of the plurality of packet processors which is installed in a lowest slot of the network device (col. 2 lines 40-50: card slot with physical address). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman wherein setting the session master node for the control plane connectivity detection session comprises setting, as the session master node, that packet processor of the plurality of packet processors which is installed in a lowest slot of the network device. The motivation would have been for address line card ordering.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Yang (US Pub. No. 2020/0326971)  in view of Mirsky et al. (US Pub. No. 2019/0089627).
Regarding claims 25, all limitations in claim 1 are disclosed above. Rahman does not teach but Mirsky discloses the active forwarding plane connectivity detection session and the passive forwarding plane connectivity detection session are 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a micro BFD for a regular BFD with predictable result of node communication.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub. No. 2007/0207591) in view of Jain et al. (US Pub. No. 2014/0029419) in view of Hu et al. (US Pub. No. 2013/0084063).
Regarding claims 34, all limitations in claim 26 are disclosed above. 
Rahman does not teach but Hu discloses wherein setting the session standby node as the new session master node comprises setting, as the new session master node, that packet processor of the plurality of packet processors which is installed in a next lowest slot of the first network node (see figure 1 line card 110 is next lowest slot of line card 108 and provide backup for 108; paragraph 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rahman setting the session standby node as the new session master node comprises setting, as the new session master node, that packet processor of the plurality of packet processors which is installed in a next lowest slot of the first network node.
The motivation would have been for 1+1 protection.

Allowable Subject Matter
Claims 11, 12, 20, 21 35, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach limitations in dependent claims 11, 12, 35, and 36 in conjunction with limitations of their parent claims.
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
In pages 11-12 of Remark, the Applicant argues that Rahman does not teach “a session standby node, locally connected to the session master node of a first network node of the plurality of network nodes.” Examiner respectfully disagrees.
Rahman’s figure 2 shows all line cards/LCs (active and standby nodes of plurality of nodes/LCs) are connected with each other locally via bus 250. Thus, Rahman is determined to teach the claimed limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dubey et al. (US Pub. No. 2018/0183667) teaches mesh network with BFD connectivity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466